Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A preliminary amendment was entered on 5/28/2021. Accordingly, claims 15-20 are pending and are considered in this Non-Final Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
With exception of Non-Patent Literature (NPL) No. 40 in the information disclosure statement (IDS) filed on 5/28/2021, the information disclosure statements filed on 5/28/2021 appear to be in compliance with the provisions of 37 CFR 1.97 and are being considered by the examiner. 

Regarding NPL No. 40 of the IDS filed 5/28/2021, the citation fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP 609 because the applicant has not provided the publication date of the reference. See 37 CFR 1.98(b)(5). They have been placed in the application file, but the information referred to in Cite No. 40 has not been considered as to the merits. Applicant is advised that the data of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “fake news,” “real news,” “fake news articles,” “real news articles” in claims 15-20 are ambiguous terms which render the claim indefinite. The terms “fake news,” “real news,” “fake news articles,” “real news articles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of differentiation between “fake news,” “real news,” “fake news articles,” “real news articles,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term "measuring a degree of trust of each of a plurality of social media users toward fake news article and real news articles" in claims 15-16 is a relative term which renders the claim indefinite.  The term " measuring a degree of trust of each of a plurality of social media users toward fake news article and real news articles" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree to measure the trust of each social media users, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how a “degree of trust” is determined and it is even more unclear how “trust” could be quantified or measured. Additionally, the terms “fake news” and “real news” are ambiguous terms. The claim and the specification does not provide a standard for ascertaining the requisite degree to differentiate between “fake news” and “real news.”

The term "measured degree of trust toward fake news and real news" in claims 15 and 17 is a relative term which renders the claim indefinite.  The term "measured degree of trust toward fake news and real news" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree to measure the trust of each social media users, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how a “degree of trust” is determined and it is even more unclear how “trust” could be quantified or measured. Additionally, the terms “fake news” and “real news” are ambiguous terms. The claim and the specification does not provide a standard for ascertaining the requisite degree to differentiate between “fake news” and “real news.”

The terms "counting a number of fake news articles that the social media user has posted on social media” and “counting a number of real news articles that the social media user has posted on social media" in claims 16 is a relative term which render the claim indefinite. As aforementioned, the terms “fake news” and “real news” are ambiguous terms. The claim and the specification does not provide a standard for ascertaining the requisite degree to differentiate between “fake news” and “real news.” The terms "counting a number of fake news articles that the social media user has posted on social media” and “counting a number of real news articles that the social media user has posted on social media" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of measuring the number of fake news articles and number of real news, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The terms “placing a subset of the plurality of users that post only fake news articles into a first social media community that is more likely to trust fake news based on the ranking of each of the plurality of users that post only fake news articles;” and “placing a subset of the plurality of users that post only real news articles into a second social media community that is more likely to trust real news based on the ranking of each of the plurality of users that post only real news articles” in claims 18 are relative terms which render the claim indefinite. The terms “placing a subset of the plurality of users that post only fake news articles into a first social media community that is more likely to trust fake news based on the ranking of each of the plurality of users that post only fake news articles;” and “placing a subset of the plurality of users that post only real news articles into a second social media community that is more likely to trust real news based on the ranking of each of the plurality of users that post only real news articles” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree to which a subset of users is “more likely to trust real news” or “more likely to trust real news,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As aforementioned, the terms “fake news” and “real news” are ambiguous terms. The claim and the specification does not provide a standard for ascertaining the requisite degree to differentiate between “fake news” and “real news.” Accordingly, what is the standard or measure to determine whether a user is “more likely to trust real news” or “more likely to trust real news?”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed method in claims 15-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 15-20.

In accordance with Step 2A, Prong One, Claims 15-20 are rejected because the claimed invention is directed to the abstract idea of determining an order to be charged without significantly more.

The independent claim recites:

measuring a degree of trust of each of a plurality of social media users toward fake news articles and real news articles; 
placing each of the plurality of social media users in to one of a plurality of social media user communities based on their respective measured degree of trust toward fake news and real news; 
identifying user profile features representative of users in each of the plurality of social media user communities; and 
detecting a news article posted on social media as one of real news and fake news based on the user profile features of the user that posted the news article.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the recited claimed limitations set forth an arrangement that analyzes news articles within social media activities. As clarified in the Applicant’s Abstract, “detecting fake news involves receiving a plurality of allegedly real news stories and allegedly fake news stories from one or more websites, receiving a plurality of user posts to a social media platform relating to the plurality of allegedly real news stories and allegedly fake news stories” (See Specification, ¶0003). Therefore, the method of detecting fake or real news articles requires an analysis and management of social activities.

According to Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the method merely receives/transmits data; and processes data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Although no hardware is claimed, the generic use of a computer to receive and process data resulting from this kind of organizational analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment.

In accordance with Step 2B, the claim does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted that the courts have recognized that “receiving, processing, and storing data;” “performing repetitive calculations;” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner
(MPEP 2106.05d (II)). Additionally, the dependent claims recite elements that narrow the metes and bounds of the abstract idea. The dependent claims do not practically apply the judicial exception or provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US Patent Application Publication, 2016/0321260, hereinafter referred to as Owens) in view of Heppe et al. (US Patent Application Publication, 2017/0195125, hereinafter referred to as Heppe).

As per Claim 15, Owens discloses a method of detecting fake news, comprising: 

a)	measuring a degree of trust of each of a plurality of social media users toward fake news articles and real news articles (Owens: ¶0023-0026: A news feed can be an effective technique to present content items (or stories) to a user in her social network. The method utilizes signals indicative of objectionable material to determine a content item that likely contains objectionable material can be identified. A demotion value can be generated that reflects the extent to which the content item likely contains objectionable material [a degree of trust of whether the news is fake or real]); 

c)	identifying user profile features representative of users in each of the plurality of social media user communities (Owens: ¶0034: A data store can maintain other information associated with a social networking system. The information associated with the social networking system can include data about users, social connections, social interactions, locations, geofenced areas, maps, places, events, groups, posts, communications, content, account settings, privacy settings, and a social graph. The social graph can reflect all entities of the social networking system and their interactions.); and 

d)	detecting a news article posted on social media as one of real news and fake news based on the user profile features of the user that posted the news article (Owens: ¶0038-0040: A signal determination module can identify objectionable or fake material based on responses to a content item (i.e. comments posted in response to a content item); a number of users who reported a content item; etc. Examiner notes that profile features include content-related attributes, see Applicant’s Specification ¶0163.).

Owens does not explicitly disclose, however Heppe discloses:

b)	placing each of the plurality of social media users into one of a plurality of social media user communities based on their respective measured degree of trust toward fake news and real news (Heppe: ¶0010-0012, 0022, 0055-0064: Each social media user is put on a list based on karma or karma points (i.e. high karma or low karma). Karma or reputation is a measure of how much a given community trusts a given individual. Users of high karma are issued authenticated certificates of quality for their content (i.e. comments or posts), whereas quality relates to verifiable facts and authenticated sources.);

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Owens with Heppe’s user classification based on verifiable content because the references are analogous/compatible since each is directed toward features for determining objectionable content on social media, and because incorporating Heppe’s user classification based on verifiable content in Owens would have served Owens’ pursuit of identifying objectionable material for ranking a user’s content (See Owens, ¶0026); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Owens in view of Heppe discloses the method of claim 15, wherein measuring the degree of trust of each of a plurality of social media users toward fake news articles and real news articles comprises: counting a number of fake news articles that the social media user has posted on social media; counting a number of real news articles that the social media user has posted on social media; identifying each of the plurality of social media users as posting one of: only fake news articles, only real news articles, and both fake news articles and real news articles; and measuring the degree of trust of each of the plurality of social media users toward fake news articles and real news articles based on the number of fake, real, or both fake and real, news articles that the social media user has posted on social media  (Owens: ¶0023-0026: A news feed can be an effective technique to present content items (or stories) to a user in her social network. The method utilizes signals indicative of objectionable material to determine a content item that likely contains objectionable material can be identified. A demotion value can be generated that reflects the extent to which the content item likely contains objectionable material [a degree of trust of whether the news is fake or real]. The demotion value is subject to a threshold value for indicating if a content item is objectionable. The threshold value can be a selected number of links to hoax-busing websites published by a user. For example, with respect to the threshold value, the selected number of links to hoax-busting websites can be 500, the selected time period can be two weeks, and the selected percentage of a total number of links to all websites can be 10 percent. Examiner notes that the demotion value or the measured degree of trust is based on the number of fake news (i.e. 10% of 500 hoax-busting websites) articles posted subject to the number of real news (i.e. 90% of 500 real news websites) articles.).

As per Claim 17, Owens in view of Heppe discloses the method of claim 15, wherein… comprises: ranking each of the plurality of users that post only fake news articles; ranking each of the plurality of users that post only real news articles; ranking each of the plurality of users that post both fake news articles and real news articles by a fake news to total news posting ratio  (Owens: ¶0023-0026 and 0030: A news feed can be an effective technique to present content items (or stories) to a user in her social network. The method utilizes signals indicative of objectionable material to determine a content item that likely contains objectionable material can be identified. A demotion value can be generated that reflects the extent to which the content item likely contains objectionable material [a degree of trust of whether the news is fake or real]. The demotion value is subject to a threshold value for indicating if a content item is objectionable. The threshold value can be a selected number of links to hoax-busing websites published by a user. For example, with respect to the threshold value, the selected number of links to hoax-busting websites can be 500, the selected time period can be two weeks, and the selected percentage of a total number of links to all websites can be 10 percent. The demotion value based on the number of objectionable content items is used to establish a rank value for the user in a news feed.). 

Owens does not explicitly disclose, however Heppe discloses placing each of the plurality of social media users into one of a plurality of social media user communities based on their respective measured degree of trust toward fake news and real news and placing each of the plurality of social media users in to one of the plurality of social media user communities based on their ranking (Heppe: ¶0010-0012, 0022, 0055-0064: Each social media user is put on a list based on karma or karma points (i.e. high karma or low karma). Karma or reputation is a measure of how much a given community trusts a given individual. Users of high karma are issued authenticated certificates of quality for their content (i.e. comments or posts), whereas quality relates to verifiable facts and authenticated sources. Examiner notes that the users are ranked according to karma points in their community. See also ¶0119-0120.);

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Owens with Heppe’s user classification based on verifiable content because the references are analogous/compatible since each is directed toward features for determining objectionable content on social media, and because incorporating Heppe’s user classification based on verifiable content in Owens would have served Owens’ pursuit of identifying objectionable material for ranking a user’s content (See Owens, ¶0026); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 18, Owens in view of Heppe discloses the method of claim 17, wherein… users that post only fake news articles … that is more likely to trust fake news based on the ranking of each of the plurality of users that post only fake news articles; … users that post only real news articles… that is more likely to trust real news based on the ranking of each of the plurality of users that post only real news articles (Owens: ¶0023-0026 and 0030: A news feed can be an effective technique to present content items (or stories) to a user in her social network. The method utilizes signals indicative of objectionable material to determine a content item that likely contains objectionable material can be identified. A demotion value can be generated that reflects the extent to which the content item likely contains objectionable material [a degree of trust of whether the news is fake or real]. The demotion value is subject to a threshold value for indicating if a content item is objectionable. The threshold value can be a selected number of links to hoax-busing websites published by a user. For example, with respect to the threshold value, the selected number of links to hoax-busting websites can be 500, the selected time period can be two weeks, and the selected percentage of a total number of links to all websites can be 10 percent. The demotion value based on the number of objectionable content items is used to establish a rank value for the user in a news feed.).

Owens does not explicitly disclose, however Heppe discloses placing each of the plurality of social media users in to one of the plurality of social media user communities based on their ranking comprises: placing a subset of the plurality of… users into a first social media community… placing a subset of the plurality of… users into a second social media community (Heppe: ¶0010-0012, 0022, 0055-0064: Each social media user is put on a list based on karma or karma points (i.e. high karma or low karma [first and second communities]). Karma or reputation is a measure of how much a given community trusts a given individual. Users of high karma are issued authenticated certificates of quality for their content (i.e. comments or posts), whereas quality relates to verifiable facts and authenticated sources. Examiner notes that the users are ranked according to karma points in their community. See also ¶0119-0120.);

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Owens with Heppe’s user classification based on verifiable content because the references are analogous/compatible since each is directed toward features for determining objectionable content on social media, and because incorporating Heppe’s user classification based on verifiable content in Owens would have served Owens’ pursuit of identifying objectionable material for ranking a user’s content (See Owens, ¶0026); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Owens in view of Heppe discloses the method of claim 18, wherein identifying user profile features representative of users in each of the plurality of social media user communities comprises comparing differences in user profile features representative of users in the first social media user community compared to users in the second social media community (Owens: ¶0031-0034: A data store can maintain other information associated with a social networking system. The information associated with the social networking system can include data about users, social connections, social interactions, locations, geofenced areas, maps, places, events, groups, posts, communications, content, account settings, privacy settings, and a social graph. The social graph can reflect all entities of the social networking system and their interactions. A content selection module can divide its users into different sets based on various attributes (i.e. age ethnicity, language, income, etc.) of the user. Based on the comparison of similarities or differences of attributes (it can be determined that users with different attributes are interested in different topics), it can be determined a likelihood that users will be interested in the content items of users in their set.).

As per Claim 20, Owens in view of Heppe discloses the method of claim 19, wherein comparing differences in user profile features representative of users in the first social media user community compared to users in the second social media community comprises: 
a)	identifying implicit and explicit user profile features representative of the users in the first social media community; identifying implicit and explicit user profile features representative of the users in the second social media community (Owens: ¶0031-0034 A content selection module can divide its users into different sets or communities based on various attributes (i.e. age ethnicity, language, income, etc.) of the user. Other information can be collected about users, such as social connections, social interactions, locations, geofenced areas, maps, places, events, groups, posts, communications, content, account settings, privacy settings, and a social graph. The social graph can reflect all entities of the social networking system and their interactions.); 

b)	comparing the identified implicit and explicit user profile features representative of the users in the first social media community with the identified implicit and explicit user profile features representative of the users in the second social media community (Owens: ¶0031-0034: A content selection module can divide its users into different sets based on various attributes (i.e. age ethnicity, language, income, etc.) of the user. Based on the comparison of similarities or differences of attributes (it can be determined that users with different attributes are interested in different topics) of users, it can be determined a likelihood that users will be interested in the content items of users in their set.); 

Owens does not explicitly disclose, however Heppe discloses:

d)	establishing a correlation between users in the first social media user community being more likely to trust fake news based on the comparison; and establishing a correlation between users in the second social media user community being more likely to trust real news based on the comparison (Heppe: ¶0010-0012, 0022, 0055-0064, 0082: Each social media user is put on a list based on karma or karma points (i.e. high karma or low karma). Karma or reputation is a measure of how much a given community trusts a given individual. Users of high karma are issued authenticated certificates of quality for their content (i.e. comments or posts), whereas quality relates to verifiable facts and authenticated sources.  Based on a correlation metric, associated with a plurality of offered certificates, the site can determine a suitable status level for the user in relation to an entity. Examiner notes that users of high karma are trusted for their verifiable facts and sources. Likewise users of low karma are considered to produce low quality content, such as fake news.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Owens with Heppe’s user classification based on verifiable content because the references are analogous/compatible since each is directed toward features for determining objectionable content on social media, and because incorporating Heppe’s user classification based on verifiable content in Owens would have served Owens’ pursuit of identifying objectionable material for ranking a user’s content (See Owens, ¶0026); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Myslinski (US 2016/0063053): A fact checking system is able to verify the correctness of information and/or characterize information by comparing the information with one or more sources. The fact checking system automatically monitors, processes, fact checks information and indicates a status of the information. Fact checking results are able to be validated by re-fact checking the fact check results.

Ickman et al. (US 2012/0005221): Within a social network, users may submit various types of messages, such as personal messages to other users and status messages to be shared with all associated users. While these messages often relate to highly personal information such as opinions and personal emotions, such messages may also comprise one or more facts about a particular topic, such as a report of a weather condition in a particular location at a particular time. These facts may be identified in various messages, and may be stored in a fact store, such that when a user submits a query specifying a topic may receive from the fact store one or more facts that are responsive to the topic of the query. Additionally, user interfaces may be devised and provided to users submitting such messages, e.g., in order to reduce ambiguity and improve the reliable extraction of facts from messages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683